Exhibit 10.10

 

THE ISSUANCE OF THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THIS WARRANT AND THE WARRANT SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER
THE SECURITIES ACT.

 

Great Elm Capital Group, Inc.

Warrant to Purchase Shares of Common Stock

 

Number of Shares of Common Stock: 1,266,000

Date of Issuance: September 18, 2017 (“Issuance Date”)

 

Great Elm Capital Group, Inc., a Delaware corporation  (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Northern Right Capital Management, L.P., a
Texas limited partnership and the registered holder hereof or its permitted
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at the Exercise Price, upon surrender of this Warrant
to Purchase Common Stock (including any Warrants to Purchase Common Stock issued
in exchange, transfer or replacement hereof, the “Warrant”), up to 1,266,000
shares of Common Stock (the “Warrant Shares”).  Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 17.

 

1.

Exercise of Warrant

 

1.1

Mechanics of Exercise.

 

(a)

Subject to the terms and conditions hereof, this Warrant may be exercised by the
Holder, from the date that is ten (10) Trading Days following the Issuance Date
up to and until the Expiration Date, in whole or in part, but in no case on more
than one occasion, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant, (ii) wire transfer to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or by wire transfer of immediately available funds and (iii) delivery of this
Warrant to the Company for cancellation with delivery of the related Exercise
Notice. Execution and delivery of the Exercise Notice with respect to less than
all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and forfeit of the right to purchase any remaining Warrant
Shares.  This Warrant may be exercised by the Holder on behalf of itself or not
more than five  of its affiliated funds or managed accounts and such designated
affiliated fund or managed account shall be set forth in the Exercise Notice (a
“Designee”).

 

(b)

Subject to the Holder or its Designee having delivered documentation reasonably
requested by the Company’s transfer agent, on or before the third Trading Day
following the date on which the Company has received each of the Exercise Notice
and the wire transfer of the Aggregate Exercise Price and this Warrant (the
“Exercise Delivery Documents”), the Company shall credit to the Holder’s or its
Designee’s account with the Company’s transfer agent the number of shares of
Common Stock to which the Holder or its Designee is entitled pursuant to such
exercise.

 

(c)

Upon delivery of the Exercise Delivery Documents, the Holder or its Designee
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s or its
Designee’s account.

 

--------------------------------------------------------------------------------

 

 

(d)

The Company shall pay any and all taxes which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder or its
Designee or any transfer of this Warrant from the Holder to a Designee. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or Holder or its Designee
receiving Warrant Shares upon exercise hereof.

 

1.2

Exercise Price. For purposes of this Warrant, “Exercise Price” means the simple
average of the Weighted Average Price of the Common Stock for the ten (10)
consecutive Trading Days ending on and including the Trading Day immediately
prior to the date of the Exercise Notice.

 

1.3

Company’s Failure to Timely Deliver Securities. If, within three Trading Days
after the Company’s receipt of the Exercise Delivery Documents, the Company
shall fail to issue and deliver a certificate to the Holder or its Designee and
register such shares of Common Stock on the Company’s share register the number
of shares of Common Stock to which the Holder or its Designee is entitled upon
the Holder’s exercise hereunder or pursuant to the Company’s obligation pursuant
to clause (ii) below, and if on or after such Trading Day the Holder or its
Designee purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder or its Designee of
shares of Common Stock issuable upon such exercise that the Holder or its
Designee anticipated receiving from the Company, then the Company shall, within
three Trading Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder or its Designee in an amount equal to the
Holder’s or its Designee’s total purchase price (including customary brokerage
commissions and other reasonable out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such book entry credit (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder or its Designee book-entry credit of  such shares of Common Stock or
credit such Holder’s or its Designee’s balance account with DTC and pay cash to
the Holder or its Designee in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Weighted Average Price on the date of exercise.

 

1.4

Holder Covenant.  Holder represents and covenants that upon exercise of the
Warrant and until the first (1st) anniversary of the Exercise Date, the Holder
shall have sole voting control over all Warrant Shares held by the Holder or its
Designee.  

 

1.5

Disputes. In the case of a dispute as to the determination of the Exercise
Price, or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder or its Designee the number of Warrant Shares that
are not disputed and resolve such dispute per Section 13.

 

1.6

Limitations on Exercises.

 

(a)

The Company shall not effect the exercise of this Warrant, and the Holder shall
not have the right to exercise this Warrant, if the Holder no longer
beneficially owns all of the shares of Common Stock that the Holder beneficially
owned as of immediately prior to the Issuance Date.  For the purpose of the
foregoing sentence, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); provided, that solely for the purposes of this Section 1.6(a), the Holder
shall be deemed not to beneficially own the shares of Common Stock underlying
this Warrant.  

 

(b)

The Company shall not effect the exercise of this Warrant, and the Holder shall
not have the right to exercise this Warrant, to the extent that after giving
effect to such exercise, the Holder (and any persons controlling the Holder)
would beneficially own in excess of 9.9% of the shares of Common Stock
outstanding immediately after giving effect to such exercise.  For the purpose
of the foregoing sentence, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act.

2

--------------------------------------------------------------------------------

 

 

(c)

The Company shall not effect the exercise of this Warrant with respect to any
Designee, and Holder shall not have the right to exercise this Warrant with
respect to any Designee, to the extent that after giving effect to such
exercise, the Designee would beneficially own in excess of 4.99% of the shares
of Common Stock outstanding immediately after giving effect to such exercise;
provided, that the foregoing limitation shall not apply to Northern Right
Capital (QP), L.P. as Designee.  For the purpose of the foregoing sentence,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.  

 

(d)

For purposes of this Warrant, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (1) the Company’s most recent Form 10-K, Form 10-Q,
Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one Business Day confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, unless provided
otherwise herein, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including the Warrant, by the Holder and its Designees since the
date as of which such number of outstanding shares of Common Stock was reported.

 

(e)

The provisions of this Section 1.6 shall be construed and implemented in a
manner otherwise than in strict conformity with the terms hereof to correct this
Section 1.6 (or any portion hereof) which may be defective or inconsistent with
the intended beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation.

 

1.7

Expiration Date. This Warrant and the Holder’s right to exercise this Warrant
shall expire and automatically terminate on the Expiration Date.

 

1.8

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.

 

1.9

Reservation of Warrant Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (after giving effect
to the adjustments and restrictions of Section 2, if any). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

 

2.

Adjustment of Number of Warrant Shares.  The number of Warrant Shares underlying
the Warrant shall be adjusted from time to time prior to exercise as follows:

 

2.1

Adjustment upon Subdivision or Combination of shares of Common Stock. If the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the number
of Warrant Shares will be proportionately increased. If the Company at any time
on or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the number of Warrant Shares will be proportionately
decreased. Any adjustment under this Section 2.1 shall become effective at the
close of business on the date the subdivision or combination becomes effective.

3

--------------------------------------------------------------------------------

 

 

2.2

Other Events. If any event occurs of the type contemplated by the provisions of
Section 2.1 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features that have the effects contemplated
by Section ‎2.1), then the Company’s Board of Directors (the “Board”) will make
an appropriate adjustment in the number of Warrant Shares so as to protect the
rights of the Holder; provided, that no such adjustment pursuant to this
Section 2.2 will decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2.  

 

3.

Consents

 

3.1

Consent under Certificate.  In accordance with Article XIV, Part III of its
Amended and Restated Certificate of Incorporation (the “Certificate”), the Board
has approved the issuance of this Warrant, the Warrant Shares and Purchase
Rights and has waived any and all other conditions, notice requirements and
other limitations found in Article XIV of the Certificate affecting the issuance
of this Warrant, the Warrant Shares or the Purchase Rights.   The Company has
provided the Holder a copy of the Board resolutions authorizing such waiver and
approval.

 

3.2

Consent under Tax Benefits Preservation Agreement.  In accordance with
Section 29 of that certain Tax Benefits Preservation Agreement, dated as of
January 20, 2015, by and between the Company (f/k/a Unwired Planet, Inc.) and
Computershare Trust Company, N.A. (the “Rights Plan”), the Board has granted an
exemption under the Rights Plan to this Warrant (including the Purchase Rights)
and the exercise of this Warrant by the Holder and the issuance of the Warrant
Shares to the Holder or its Designee, and has waived any and all other
conditions, notice requirements (including but not limited to those regarding
the submission of an Exemption Request, as such term is defined in the Rights
Plan) and other limitations found in the Rights Plan affecting the issuance of
this Warrant, the Holder’s ability to exercise this Warrant and to receive the
Warrant Shares, or that would otherwise cause any Rights (as defined in the
Rights Plan) to become exercisable pursuant to the Rights Plan.  The Company has
provided the Holder a copy of the Board resolutions authorizing such exemption
and waiver

 

4.

Purchase Rights; Fundamental Transactions.

 

4.1

Purchase Rights. In addition to any adjustments pursuant to Section 2, if at any
time the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the “Purchase Rights”), then the
Holder or its Designee will be entitled upon exercise of this Warrant for the
purchase of any or all of the Warrant Shares, to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder or its Designee could have acquired had the Holder or its Designee been
the holder of such Warrant Shares on the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights. The Company
will at all times set aside in escrow and keep available for distribution to
such holder upon exercise of this Warrant a portion of the Purchase Rights to
satisfy the rights to which such Holder or its Designee is entitled pursuant to
the preceding sentence; provided, that, in lieu of setting aside and keeping
such Purchase Rights available, the Company may net settle the delivery of such
Purchase Rights by equitably reducing the Exercise Price in an amount as
reasonably determined by the Board acting in good faith.  Such Purchase Rights
and the securities issuable thereunder may not be registered under the
Securities Act and applicable blue sky laws and the time for payment of any
subscription price shall be concurrent with the exercise of this Warrant.  The
Company shall not be obligated to reserve any such Purchase Rights if such
reservation could reasonably be expected to result in an increase in the
cumulative owner shift under Section 382 of the Internal Revenue Code of 1986,
as amended, and the applicable regulations and administrative pronouncements
thereunder of 0.5% or more.

4

--------------------------------------------------------------------------------

 

 

4.2

Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 4.2, including agreements to deliver to each holder
of the Warrant in exchange for such Warrant a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Warrant, exercisable for a corresponding number of shares of capital stock
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property) issuable upon the exercise of the Warrant prior to
such Fundamental Transaction, such shares of the publicly traded common stock or
common shares (or its equivalent) of the Successor Entity (including its Parent
Entity) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Warrant been exercised immediately
prior to such Fundamental Transaction, as adjusted in accordance with the
provisions of this Warrant. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Corporate
Event but prior to the Expiration Date, in lieu of shares of Common Stock (or
other securities, cash, assets or other property) purchasable upon the exercise
of this Warrant prior to such Corporate Event, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights) which the Holder would have been entitled to
receive upon the happening of such Corporate Event had this Warrant been
exercised immediately prior to such Corporate Event. The provisions of this
Section 4.2 shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and shall be applied without regard to any
limitations on the exercise of this Warrant.

 

5.

Non Circumvention. The Company hereby covenants and agrees that the Company will
not, by amendment of its governing documents, or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant , and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant and (iii) shall, so long as any of the Warrants are
outstanding, take all action within its control necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of the Warrant, the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
the Warrants then outstanding (without regard to any limitations on exercise).

 

5

--------------------------------------------------------------------------------

 

6.

Warrant Holder Not Deemed a Stockholder. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

 

7.

Reissuance of Warrants.

 

7.1

Registration of Warrant. The Company shall register this Warrant, upon the
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary,
subject to the Holder’s right to exercise the Warrant on behalf of its Designee.
The Company shall also register any transfer, exchange, reissuance or
cancellation of any portion of this Warrant in the Warrant Register.

 

7.2

Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7.5), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7.5) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

7.3

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7.5) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

7.4

Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant (in accordance with Section 7.5) representing in the aggregate the right
to purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, that no Warrants for fractional shares of Common Stock shall be given.

 

7.5

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7.2 or
Section 7.4, the Warrant Shares designated by the Holder which, when added to
the number of shares of Common Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.

6

--------------------------------------------------------------------------------

 

 

8.

Notices. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given upon delivery of notice
personally delivered or delivered by internationally recognized overnight
courier service, such as DHL, to the Company and the Holder at the following
addresses (or at such other address for a either as may be specified by like
notice):

 

If to the Company:

 

c/o Great Elm Capital Group, Inc.

 

 

800 South Street, Suite 230

 

 

Waltham, MA 02453

 

 

Attention: General Counsel; with a copy

 

(which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

525 University Avenue, Suite 1400

 

 

Palo Alto, CA 94301

 

 

Attention: Michael J. Mies; and

 

if to the Holder:

 

Northern Right Capital Management, L.P.

 

 

10 Corbin Drive, 3rd Floor

 

 

Darien, CT 06820

 

 

Attention: Matthew A. Drapkin

 

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) promptly upon
any adjustment of the Exercise Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least fifteen days
prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the shares of Common
Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation; provided, that in each case that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to the Holder.

 

9.

Amendment. Except as otherwise provided herein, the provisions of this Warrant
may be amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided, that no such
action may increase the exercise price of any Warrant or decrease the number of
shares or class of stock obtainable upon exercise of any Warrant without the
written consent of the Holder. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Warrants then
outstanding.

 

10.

No Waiver. No failure or delay in the exercise or assertion of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies under this Warrant are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

 

11.

Governing Law. This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the laws of
the State of Delaware applicable to contracts made in and solely to be performed
in the State of Delaware.

7

--------------------------------------------------------------------------------

 

 

12.

Construction; Headings.  When a reference is made in this Warrant to a section
or article, such reference will be to a section or article of this Warrant,
unless otherwise clearly indicated to the contrary. Whenever the words
“include,” “includes” or “including” are used in this Warrant they will be
deemed to be followed by the words “without limitation”. The words “hereof,”
“herein” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Warrant as a whole and not to any
particular provision of this Warrant, and article and section references are
references to the articles and sections of this Warrant, unless otherwise
specified. The plural of any defined term will have a meaning correlative to
such defined term and words denoting any gender will include all genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms will have a corresponding meaning. A reference to any legislation or to
any provision of any legislation will include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefore and all
rules, regulations and statutory instruments issued or related to such
legislation. If any ambiguity or question of intent or interpretation arises,
this Warrant will be construed as if drafted jointly by the Company and the
Holder, and no presumption or burden of proof will arise favoring or disfavoring
the Company or the Holder by virtue of the authorship of any provision of this
Warrant. No prior draft of this Warrant will be used in the interpretation or
construction of this Warrant. Headings are used for convenience only and will
not in any way affect the construction or interpretation of this Warrant.

 

13.

Exercise Price Dispute Resolution. In the case of a dispute as to the
determination of the Exercise Price, the number of Warrant Shares or the
arithmetic calculation of the Warrant Shares, the Company shall notify to the
Holder the disputed determinations or arithmetic within two Business Days of
receipt of the Exercise Notice giving rise to such dispute. If the Holder and
the Company are unable to agree upon such determination or calculation of the
Exercise Price, the number of Warrant Shares or the Warrant Shares within five
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within two Business Days,
submit (a) the disputed determination of the Exercise Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall use commercially reasonable
efforts to cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The expenses of the investment bank and
accountant will be borne by the Company unless the investment bank or accountant
determines that the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares by the Holder was incorrect, in which case the
expenses of the investment bank and accountant will be borne by the Holder.

 

14.

Enforcement.

 

14.1

Exclusive Forum. Any dispute arising under, related to or otherwise involving
this Warrant, other than a dispute regarding the Exercise Price, in which case
such dispute shall be governed by Section 13, will be litigated in the Court of
Chancery of the State of Delaware. The Company and the Holder agree to submit to
the jurisdiction of the Court of Chancery of the State of Delaware, waive any
objection on the basis of inconvenient forum or improper venue, and waive trial
by jury. The Company and the Holder do not consent to mediate any disputes
before the Court of Chancery.

 

14.2

Subject Matter Jurisdiction Fallback. Notwithstanding the foregoing, if there is
a determination that the Court of Chancery of the State of Delaware does not
have subject matter jurisdiction over any dispute arising under this Warrant,
the Company and the Holder agree that: (i) such dispute will be adjudicated only
by, and will be subject to the exclusive jurisdiction and venue of, the Superior
Court of Delaware of and for the County of New Castle; (ii) if the Superior
Court of Delaware does not have subject matter jurisdiction over such dispute,
then such dispute will be adjudicated only by, and will

8

--------------------------------------------------------------------------------

 

be subject to the exclusive jurisdiction and venue of, the Complex Commercial
Litigation Division of the Superior Court of the State of Delaware of and for
the County of New Castle; and (iii) if the Complex Commercial Litigation
Division of the Superior Court of the State of Delaware does not have subject
matter jurisdiction over such dispute, then such dispute will be adjudicated
only by, and will be subject to the exclusive jurisdiction and venue of, the
United States District Court for the State of Delaware.

 

14.3

Submission to Jurisdiction; JURY WAIVER. Each of the Company and the Holder
irrevocably (i) consents to submit itself to the personal jurisdiction of the
Delaware courts in connection with any dispute arising under this Warrant,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for relief from the Delaware courts or
any other court or governmental body and (iii) agrees that it will not bring any
action arising under this Warrant in any court other than the Delaware courts.
THE COMPANY AND THE HOLDER IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS WARRANT, THE
NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.4

Process. Process may be served in the manner specified in Section 8, such
service will be deemed effective on the date of such notice, and the Company and
the Holder irrevocably waive any defenses or objections it may have to service
in such manner.

 

14.5

Specific Performance. The Company and the Holder irrevocably stipulate that
irreparable damage would occur if any of the provisions of this Warrant were not
performed per their specific terms. Accordingly, the Company and the Holder will
be entitled to specific performance of the terms hereof in addition to any other
remedy to which it is entitled at law or in equity.

 

14.6

Attorneys’ Fees. The court shall award attorneys’ fees and expenses and costs to
the Holder if it is the substantially prevailing party in any action (including
appeals) for the enforcement or interpretation of this Warrant. If there are
cross claims in such action (including appeals), the court will determine if the
Holder is the substantially prevailing party as to the action as a whole.

 

15.

Remedies, Other Obligations, Breaches and Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to seek an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

16.

Severability. Any term or provision of this Warrant that is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable
in any situation in any jurisdiction will not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction. If the final judgment of a court
of competent jurisdiction or other authority declares any term or provision
hereof invalid, void or unenforceable, the court or other authority making such
determination will have the power to and will, subject to the discretion of such
body, reduce the scope, duration, area or applicability of the term or
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

9

--------------------------------------------------------------------------------

 

17.

Private Placement.

 

17.1

No Intent to Distribute. The Holder understands that the Warrant is, and the
Warrant Shares (together, the “Securities”) will be, “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Warrant and, upon exercise of the Warrant,
will acquire the Warrant Shares as principal for its own account and not with a
view to, or for distributing or reselling such securities or any part thereof in
violation of the Securities Act or any applicable state securities laws. The
Holder does not presently have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities acquired hereunder (or any securities which are derivatives
thereof) to or through any person or entity.

 

17.2

Accredited Investor. At the time the Holder was offered the Securities, it was,
and at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

 

17.3

Sophistication. The Holder has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Holder is able to bear the economic
risk of an investment in such securities and, at the present time, is able to
afford a complete loss of such investment.

 

17.4

Due Diligence.The Holder has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in such
securities; (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

17.5

Reliance. The Holder understands that the Securities being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of this Section ‎‎17 in order to determine
the availability of such exemptions and the eligibility of the Purchaser to
acquire the Securities.

 

17.6

No Government Approval. The Holder understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in such securities nor have such authorities
passed upon or endorsed the merits of the offering of such securities.

 

18.

Certain Definitions. For purposes of this Warrant, the following terms shall
have the following meanings:

 

18.1

“Bloomberg” means Bloomberg Financial Markets.

 

18.2

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

18.3

“Closing Bid Price” means, for any security as of any date, the last closing bid
price for such security on the Principal Market, as reported by Bloomberg, or,
if the Principal Market begins to operate on an extended hours basis and does
not designate the closing bid price, then the last bid price of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or

10

--------------------------------------------------------------------------------

 

traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 13. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

18.4

“Common Stock” means (i) the Company’s shares of Common Stock, par value $0.001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

18.5

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

18.6

“Eligible Market” means the Principal Market, The NASDAQ Capital Market, The
NASDAQ Global Market, The NASDAQ Global Select Market, The New York Stock
Exchange, Inc., or The NYSE Amex and the markets operated by the OTC Markets
Group, Inc.

 

18.7

“Expiration Date” means the one year anniversary of the Issuance Date.

 

18.8

“Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
(iii) allow another Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock or (B) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock.

 

18.9

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

18.10

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.

11

--------------------------------------------------------------------------------

 

 

18.11

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

18.12

“Principal Market” means the principal securities market on which the Common
Stock is then trading.

 

18.13

“Required Holders” means the holders of the Warrants representing at least a
majority of the shares of Common Stock underlying the Warrants then outstanding.

 

18.14

“Successor Entity” means the Person (or, if so elected by the Required Holders,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Required Holders, the Parent
Entity) with which such Fundamental Transaction shall have been entered into.

 

18.15

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York time).

 

18.16

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg through
its “Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York time (or such other time as the Principal Market publicly
announces is the official open of trading), and ending at 4:00 p.m., New York
time (or such other time as the Principal Market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest Closing Bid Price and the lowest closing
ask price of any of the market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Weighted Average Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved
pursuant to Section 13 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

[SIGNATURE PAGE FOLLOWS]

 

 

12

--------------------------------------------------------------------------------

 

The Company has caused this Warrant to Purchase Common Stock to be duly executed
as of the Issuance Date.

 

Great Elm Capital Group, Inc.

 

By:

/s/ Richard S. Chernicoff

Name:

Richard S. Chernicoff

Title:

Chief Executive Officer

 

 

 

[Signature Page to Warrant to Purchase Common Stock]

--------------------------------------------------------------------------------

 

Exhibit A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO PURCHASE
COMMON STOCK

 

The undersigned holder hereby exercises the right to purchase shares of the
Common Stock (“Warrant Shares”) of Great Elm Capital Group, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), evidenced by
the attached Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

 

1. Warrant Shares.  The Holder elects to exercise the Warrant with respect to
________________ Warrant Shares. The Holder confirms that such exercise does not
violate Section 1.6(a) or 1.6(b) of the Warrant.

 

2.  Designee.  The Holder hereby designates ____________________________ as its
Designee and directs that all Warrant Shares be issued to, and in the name of,
such Designee.

 

3. Calculation of Exercise Price. The Holder has calculated the Exercise Price
per Warrant Share as follows:

 

Trading Date

Weighted Average Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exercise Price per share (simple average):

 

 

 

--------------------------------------------------------------------------------

 

4. Payment of Exercise Price. The Designee shall pay the Aggregate Exercise
Price in the sum of $____________ to the Company in accordance with the terms of
the Warrant.

 

5. Delivery of Warrant Shares. The Company shall deliver to the Designee Warrant
Shares in accordance with the terms of the Warrant.

 

6. Representation and Warranty. Notwithstanding anything to the contrary
contained herein, this Exercise Notice shall constitute a representation by the
Holder of the Warrant submitting this Exercise Notice that, after giving effect
to the exercise provided for in this Exercise Notice, such Holder shall not be
in violation of Section 1.6 of the Warrant.

 

Date:

 

 

 

 

 

[Name of Registered Holder]

 

By:

 

 

Name:

 

 

Title:

 

 

 

The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated       , from the
Company and acknowledged and agreed to [Insert name of Transfer Agent].

 

Great Elm Capital Group, Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 